DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, filed 08/25/2022, with respect to the Drawing Objections & 112(b) Rejection have been fully considered and are persuasive.  The Drawing Objections & 112(b) Rejection of the Non-Final Office Action (05/25/2022) has been withdrawn. 
Applicant’s arguments, with respect to the rejections of Claims 1, 3-11 13-14, 17-18, 20 & 23-25 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Murrow (US 2019/0023389).
Applicant’s arguments with respect to Claims 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation " the battery management unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 13-14, 17-18, & 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murrow (US 2019/0023389).
Regarding Claim 1, Murrow disclose an aircraft comprising: 
a fuselage [18] defining a longitudinal axis between a forward end [20] and an aft end [22] (FIG. 1-3, ¶ [0047]); 
an airfoil [24, 26] extending laterally from the fuselage [18] (FIG. 1-3, ¶ [0047]); and 
an electrical system configured to power an electric motor of a hybrid electric propulsion system [the exemplary propulsion system 32 includes a plurality of vertical thrust electric fans (or “VTE fans”) for generating vertical thrust during operation, a forward thrust propulsor 34, and a power source 36 for driving the plurality of VTE fans and the forward thrust propulsor 34] (¶ [0049]), the electrical system including: 
an electric storage [44] and an electric-motor controller [102] electrically connected to the electric storage [44] (FIG. 2, ¶ [0065]; the electric communication bus 38 electrically connects the power source 36, e.g., the electric machine 42 and/or the electric energy storage unit 44, to each of the pluralities of VTE fans 70, 88, 90, 92. Notably, for the embodiment depicted, the electric communication bus 38 includes a main controller 100 and a plurality of electric power controllers 102), 
wherein the electric-motor controller [102] is positioned on or in the airfoil outside of the fuselage [102s are “positioned in 24, 26 outside” 18] and wherein the electric storage [44] is positioned within the fuselage [18 is “positioned within” 18] (FIG. 2); and 
at least one conductor [38] configured to extend from the electric storage [44] to the electric motor [34] to electrically connect the electric storage and the electric motor [VTE fans and propulsor] (FIG. 2, ¶ [0057]; Additionally, in still other operations, the electric energy storage unit 44 may provide electrical power back to the electric machine 42 to, e.g., power the aft fan for short durations, power the combustion engine 40 during emergency operations, or add power to the forward thrust propulsor 34, ¶ [0065]; the electric communication bus 38 electrically connects the power source 36, e.g., the electric machine 42 and/or the electric energy storage unit 44, to each of the pluralities of VTE fans 70, 88, 90, 90),
wherein the at least one conductor [38] follows a circumferential curvature of the fuselage [18] (FIG. 2-3).  
Regarding Claim 2, Murrow disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
wherein the electric-motor controller [102] is positioned in a wing space [110] above the fuselage [18] (FIG. 2, ¶ [0028]; FIG. 2 is a top, schematic of the exemplary aircraft of FIG. 1).  
Regarding Claim 3, Murrow disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
wherein the electric storage [44] is positioned, wherein the at least one conductor [38] extends from the electric storage [44] up a first side of a cabin wall [“cabin wall” of 18] to the electric-motor controller [102] (FIG. 1-3).  
Regarding Claim 5, Murrow disclose the aircraft as recited in Claim 3 [see rejected Claim 3], 
wherein the at least one conductor [38] is part of a DC circuit [Accordingly, in certain exemplary embodiments, the electric power controllers 102 may be configured to convert electrical power received through the electric communication bus 38 from alternating current (“AC”) electrical power to direct current (“DC”) electrical power, or vice versa, and further may be configured in at least certain embodiments to modify an amount of the electrical power (e.g., a voltage or a current) received through the electric communication bus 38 from the power source 36 before transferring such electrical power to a respective VTE fan] (¶ [0067]).  
Regarding Claim 6, Murrow disclose the aircraft as recited in Claim 3 [see rejected Claim 3], 
wherein the airfoil [24, 26] extends laterally from the fuselage [18] in a direction opposite from the first side of the cabin wall [“cabin wall” of 18], and further comprising a nacelle [nacelle for 34] mounted to the airfoil [24, 26], wherein the electric motor [34] is positioned in at least one of the airfoil [24, 26] (FIG. 2-3) or the nacelle.  
Regarding Claim 7, Murrow disclose the aircraft as recited in Claim 6 [see rejected Claim 6], 
wherein the electrical system is electrically coupled to the electric motor by way of a power bus extending from the electric-motor controller through the airfoil [the hybrid electric propulsion system further includes an electric power source and an electric power bus, wherein the electric power bus electrically connects the electric power source to each of the plurality of electric fans] (FIG. 1-3, ¶ [0021]).  
Regarding Claim 8, Murrow disclose the aircraft as recited in Claim 7 [see rejected Claim 7], 
wherein the power bus includes five conductors (FIG. 2 shows twelve VTE fans, therefore each VTE fan is connected to a conductor).  
Regarding Claim 9, Murrow disclose the aircraft as recited in Claim 7 [see rejected Claim 7], 
wherein the power bus is part of an AC circuit [Accordingly, in certain exemplary embodiments, the electric power controllers 102 may be configured to convert electrical power received through the electric communication bus 38 from alternating current (“AC”) electrical power to direct current (“DC”) electrical power, or vice versa, and further may be configured in at least certain embodiments to modify an amount of the electrical power (e.g., a voltage or a current) received through the electric communication bus 38 from the power source 36 before transferring such electrical power to a respective VTE fan] (¶ [0067]).  
Regarding Claim 10, Murrow disclose the aircraft as recited in Claim 6 [see rejected Claim 6], 
further comprising the hybrid electric propulsion system, wherein the hybrid electric propulsion system includes a heat engine [40] and the electric motor [34], wherein the electric storage [44] is operatively connected to the electric motor [34] for receiving power therefrom or for supplying power thereto, and wherein the heat engine [40] and the electric motor [34] are positioned within the nacelle [nacelle of 34] (FIG. 2, ¶ [0050]).  
Regarding Claim 13, Murrow disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
further comprising the hybrid electric propulsion system including the electric motor, wherein the electrical system is electrically coupled to the electric motor by way of a high voltage power bus [allow for the power source 36 to generate a relatively high amount of electric power and to provide such electric power to the plurality of VTE fans of the propulsion system 32 during at least certain operations] (¶ [0056]).
Regarding Claim 14, Murrow disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
further comprising the hybrid electric propulsion system including the electric motor, wherein the electrical system and the electric storage are operatively connected to the electric motor for receiving power therefrom or for supplying power thereto (FIG. 2, ¶ [0050]).
Regarding Claim 17, Murrow disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
wherein the fuselage includes at least one opening [engine inlet] for providing fluid communication between an area outside of the fuselage [18] and an electrical compartment in which the electric storage [44] is positioned [For example, with regard to a gas turbine engine, forward refers to a position closer to an engine inlet and aft refers to a position closer to an engine nozzle or exhaust] (FIG. 1-3, ¶ [0038-0039]).
Regarding Claim 18, Murrow disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
wherein the fuselage [18] includes a venting line [engine inlet] for fluid communication between an area outside of the fuselage [18] and an electrical compartment in which the electric storage is positioned [For example, with regard to a gas turbine engine, forward refers to a position closer to an engine inlet and aft refers to a position closer to an engine nozzle or exhaust.] (FIG. 1-3, ¶ [0038-0039]).
Regarding Claim 24, Murrow disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
wherein the electrical system includes a battery management unit [100] connected by a power bus to the electric storage [44] (FIG. 2-3, ¶ [0065]; The main controller 100 is electrically connected to both the electric machine 42 and the electric energy storage unit 44 and is configured to, e.g., direct electrical power from one or both of the electric machine 42 and electric energy storage unit 44 to each of the VTE fans. For example, in certain operations, the main controller 100 may direct electrical power solely from the electric machine 42 to each of the pluralities of VTE fans 70, 88, 90, 92, may direct electrical power solely from the electric energy storage unit 44 to each of the pluralities of VTE fans 70, 88, 90, 92, may direct electrical power solely from the electric machine 42 to the electric energy storage unit 44 (e.g., during forward flight), or may direct electrical power from the electric energy storage unit 44 to the electric machine 42 (e.g., during emergency operations or high-power operations) and/or to one or more of the pluralities of VTE fans 70, 88, 90, 92. Other operations are contemplated as well.).
Regarding Claim 25, Murrow disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
wherein the battery management unit [100] is positioned in OR other space above [107 is “above fuselage” 101 – refer to rejected Claim 1 and 107 is part of 700] the fuselage [18] (FIG. 2-3, ¶ [0065]).
Regarding Claim 26, Murrow disclose an aircraft comprising: 
a fuselage [18] defining a longitudinal axis between a forward end [20] and an aft end [22] (FIG. 1-3); 
an airfoil [24, 26] extending laterally from the fuselage [18] (FIG. 1-3); and 
an electrical system configured to power an electric motor of a hybrid electric propulsion system [the exemplary propulsion system 32 includes a plurality of vertical thrust electric fans (or “VTE fans”) for generating vertical thrust during operation, a forward thrust propulsor 34, and a power source 36 for driving the plurality of VTE fans and the forward thrust propulsor 34] (¶ [0049]), the electrical system including: 
an electric storage [44] and an electric-motor controller [102] electrically connected to the electric storage [44] (FIG. 2, ¶ [0065]), 
wherein the electric-motor controller [102] is positioned outside of the fuselage [102 are “positioned outside” 18] and the electric storage [44] is positioned on or in the fuselage [18 is “positioned within” 18] (FIG. 2); and 
at least one conductor [38] configured to extend from the electric storage [44] to the electric motor [VTE fans and propulsor] to electrically connect the electric storage and the electric motor [VTE fans and propulsor] (FIG. 2, ¶ [0065]; the electric communication bus 38 electrically connects the power source 36, e.g., the electric machine 42 and/or the electric energy storage unit 44, to each of the pluralities of VTE fans 70, 88, 90, 9),
wherein the at least one conductor [38] follows a circumferential curvature of the fuselage [18] (FIG. 2-3), 
wherein the at least one conductor [38] follows a circumferential curvature of the fuselage and traverses the airfoil parallel to the profile of the airfoil [24, 26] (FIG. 2-3).  
Regarding Claim 27, Murrow disclose the aircraft of claim 26 [see rejected Claim 26], 
wherein the fuselage [18] further defines an interior cabin space [18 “defines an interior cabin space”], wherein the electric storage [44] is positioned within the interior cabin space [44 is “positioned within the interior cabin space”] (FIG. 2).
Claims 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Combs (US 2020/0017228).
Regarding Claim 15, Combs disclose an aircraft comprising: 
a fuselage [101] (FIG. 1) defining: 
a longitudinal axis between a forward end and an aft end (Annotated FIG. Below); and 
an interior cabin space including a cabin wall and a cabin floor on a lower surface of the cabin (Annotated FIG. Below);  
an electrical system configured to power an electric motor of a hybrid electric propulsion system [Parallel hybrid aircraft 100 may comprise a fuselage 101, an electric propulsion system 103, a combustion propulsion system 105, a flight control system 107, and/or other components. Electric propulsion system 103 may include a motor 102, one or more batteries 104, one or more first propellers 106 powered by the one or more batteries 104, motor 102, and/or an inverter 109, and/or other components] (¶ [0029]), the electrical system including: 
an electric storage [104] and an electric-motor controller [107] electrically connected to the electric storage [104], wherein the electric-motor controller and the electric storage are positioned within the interior cabin space [FIG. 2 shows 107 and 104 “positioned within the interior cabin space”] (FIG. 2, ¶ [0029]); and 
at least one conductor configured to extend from the electric storage [104] to the electric motor [102] to electrically connect the electric storage [104] and the electric motor [102] (Annotated FIG. Below), where electrical system includes a plurality of batteries [one or more batteries 104], wherein the plurality of batteries are mounted to the cabin floor (FIG. 2, [0029]).

    PNG
    media_image1.png
    483
    1084
    media_image1.png
    Greyscale

Regarding Claim 16, Combs disclose the aircraft as recited in Claim 15 [see rejected Claim 15], 
wherein the cabin floor [below seats] defines a lower surface, wherein the plurality of batteries [104] are mounted to the lower surface of the cabin floor (FIG. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murrow (US 2019/0023389) according Claim 1 and in further view of Vondrell (US 2018/0304753).
Regarding Claim 12, Murrow disclose the aircraft as recited in Claim 11 [see rejected Claim 11], 
Murrow is silent to disclose further comprising, the hybrid electric propulsion system including the electric motor, wherein the electrical system is electrically coupled to the electric motor by way of a 1000-volt power bus.
Vondrell disclose further comprising, the hybrid electric propulsion system including the electric motor, wherein the electrical system is electrically coupled to the electric motor by way of a 1000-volt power bus (¶ [0007]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention incorporate and use Vondrell specific voltage production to know the actual voltage production and design the system accordingly with the known specs in Murrow’ aircraft.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murrow (US 2019/0023389) according Claim 1 and in further view of Bruell (US 11,077,937).
Regarding Claim 19, Murrow disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
Murrow disclose wherein the fuselage [18] include an electrical compartment [compartment for 44] in which the electric storage [44] is positioned (FIG. 1, [0057]).
Murrow is silent to disclose wherein the electrical compartment includes a lining that is at least one of fire proof or fire resistant.


Bruell disclose wherein the electrical compartment includes a lining that is at least one of fire proof or fire resistant [Fire-resistant cabin interior. The Vy 400 uses the latest fire-resistant materials in all of its interior furnishings so that it meets or exceeds all applicable international safety standards] (Column 8, Lines 26-29).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate and use Bruell fire resistant material in all Murrow electrical compartments to protect the passengers in case of a fire incident.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Murrow (US 2019/0023389) according Claim 1.
Regarding Claim 20, Murrow disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
wherein the electric storage includes a battery [44], wherein the fuselage includes an electrical compartment in which the battery [44] are stored (FIG. 2-3).
Murrow is not explicit to disclose a plurality of batteries. 
However, Murrow also disclose “The electric energy storage unit 44 may be a battery or other suitable component for storing electrical power.”
Therefore, it would be obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate “other suitable component for storing power” as other “batteries” to store power in more than one battery.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Murrow (US 2019/0023389) according Claim 1 and in further view of Hunter (US 2016/0009402).
Regarding Claim 21, Combs disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
Murrow is silent to disclose wherein the electric storage includes a liquid cooling circuit.
Hunter discloses wherein the electric storage includes a liquid cooling circuit [The radiator 170 provides cooling to the SRA 100 components such as the solar cells 134 and 136, electric motors 162, internal combustion engines 164, and batteries 160] (FIG. 4, [0070]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Hunter radiator to cool & protect Murrow batteries from overheating.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Murrow (US 2019/0023389) according Claim 1 and in further view of Kumar (US 2020/0290742).
Regarding Claim 22, Murrow disclose the aircraft as recited in Claim 1 [see rejected Claim 1], 
Murrow disclose further comprising the hybrid electric propulsion system, wherein the electrical system is part of the hybrid electric propulsion system [see rejected Claim 1], wherein the hybrid electric propulsion system includes a heat engine [40] and an electric motor [see rejected Claim 1] (FIG. 1-3).
Murrow is not explicit to disclose the aircraft further comprising a 28V aircraft power system connected to the hybrid electric propulsion system for generating 28V of aircraft power supply for aircraft systems.
Kumar disclose the aircraft [300] further comprising a 28V aircraft power system connected to the hybrid electric propulsion system for generating 28V of aircraft power supply for aircraft systems [The latter operates at a low voltage, e.g., 28V, and includes the most critical avionics systems on an aircraft. As shown, these circuits typically include redundant paths and additional power sources for fault tolerance in the event of failures] (¶ 0386]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate and use Kumar’s 28v power generation to power Murrow’s aircraft electrical components. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/JOSEPH ORTEGA/Primary Examiner, Art Unit 2832